Citation Nr: 0510291	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the disability rating for 
the veteran's service-connected anxiety reaction from 
noncompensable to 10 percent disabling, effective July 25, 
2000.  The RO in Los Angeles, California, currently has 
jurisdiction over the case.

In the December 2003 Statement of Accredited Representative 
in Appealed Case, the veteran's representative raised a claim 
for service connection for headaches.  He also stated that a 
November 1972 rating decision was in error.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's anxiety disorder is manifested by mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.


CONCLUSION OF LAW

The criteria for an increased disability rating for a 
service-connected anxiety reaction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2001.  The veteran was told of 
the requirements to successfully establish an increased 
rating for his anxiety reaction, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
April 2003.  Accordingly, the requirements of the VCAA have 
been met by the RO to the extent necessary.

Finally, the veteran provided additional evidence, consisting 
of VA treatment records, to the RO after the issuance of the 
April 2003 Statement of the Case.  As these records did not 
show any treatment for a psychiatric disorder, they are not 
pertinent to the claim on appeal.  Therefore, remand to the 
RO for consideration is not in order.  See 38 C.F.R. § 19.37.


II.  Factual background

In January 1968, the RO awarded the veteran service 
connection for an anxiety reaction, evaluated as 10 percent 
disabling from May 1967.  In November 1972, the 10 percent 
disability rating was reduced to noncompensable, effective 
from March 1973.  Entitlement to a compensable rating was 
denied by the RO in September 1986.  More recently, the 
veteran submitted a claim for an increased rating in July 
2000.  

The veteran received VA treatment from the Long Beach VA 
facility from 1996 to 2002.  These records consistently noted 
that he reported that he felt well, had stable weight, 
appetite was good, and no problem with depression.  He 
appeared comfortable, in no acute distress, mental status and 
affect were normal and appropriate, reasoning was intact, and 
there were no symptoms of clinically significant depression.  

In April 2003, the veteran was afforded a VA examination.  
The examiner reviewed the claims folder.  At that time, the 
veteran reported that his chief complaint was depression and 
he had no history of mental health difficulties other than 
being depressed over the prior year and a half in association 
with relationship difficulties.  He was not taking any 
psychiatric medication or receiving any psychiatric care.  
His concentration, sleep, energy and appetite were fair and 
he denied anhedonia.  He stated that he did have some 
difficulty with social withdrawal.  He was able to bathe and 
dress himself and did some household chores, but no shopping 
or cooking.  At the time of the examination, he was living 
with his parents and had been working part time as a "yard 
person" for six years.  His last full time job was about 7 
year prior.  He managed his own money and transported himself 
by car.  The veteran denied recent use of alcohol.  He 
reported that he did some socializing and engaged in some 
leisure.

On mental status examination, the veteran appeared well 
nourished and fairly groomed in clean, casual attire.  He was 
cooperative, made fair eye contact, and his psychomotor 
activity was within normal limits.  Although he reported 
depressed mood, his affect was personable and he did not 
relate paranoia, delusions of grandeur, first rank symptoms 
or suicidal or homicidal ideation.  The veteran's thought 
process was linear and goal oriented without flight of ideas.  
He was alert and oriented, and his immediate memory with 
interruption was two out of three, his concentration was 
intact grossly and his recent and remote memory was largely 
intact.  He had realistic plans of self-care.  Cognition was 
largely intact.

The examiner diagnosed the veteran as having a depressive 
disorder, not otherwise specified, and "anxiety reaction 
with tension headaches" in remission.  The examiner assigned 
a Global Assessment of Functioning (GAF) rating of 60.  


III.  Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected anxiety reaction is currently 
rated at 10 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004).  Anxiety disorders are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examiner in 
April 2003 concluded that the veteran's service-connected 
anxiety disorder was in remission.  The examiner assigned a 
GAF rating of 60, which suggests moderate symptoms or 
moderate difficulty in social or occupational functioning.  
However, this was based upon the nonservice-connected 
depressive disorder, as the examiner found that the service-
connected anxiety disorder was in remission.  

The veteran did not report experiencing any panic attacks or 
anxiety.  Although he reported having depressed mood, his 
affect was personable.  There were no findings of chronic 
sleep impairment; rather, the veteran stated that his sleep 
was fair.  With respect to suspiciousness, he denied any 
paranoia.  There was no evidence of mild memory loss, as the 
examiner stated that recent and remote memory were largely 
intact.  The remainder of mental status examination was also 
essentially normal, with good personal hygiene, no delusions 
or hallucinations, intact concentration, and cognition 
largely intact.  With respect to occupational and social 
impairment, the veteran socialized with a cousin and 
neighbors and worked part time at the same job for six years.  
Accordingly, there was no evidence of occasional decrease in 
work efficiency and intermittent period of inability to 
perform occupational tasks.  

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Thus, the symptomatology based on a review of all the 
evidence does not show symptoms of the severity and 
persistence to warrant a higher rating.  38 C.F.R. §§ 4.130, 
Diagnostic Code 9400 (2004).  The preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's anxiety.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered 38 C.F.R. § 3.321(b)(1) (2004), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Ibid.  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute.  He has not 
required any recent periods of hospitalization for his 
anxiety reaction.  Rather, he denied receiving any 
psychiatric care.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of his condition.  As noted above, he had been working 
at the same job part time for six years and the VA examiner 
in April 2003 stated that his anxiety disorder was in 
remission.  Thus, his disability is appropriately rated under 
the schedular criteria, and referral for extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a 
service-connected anxiety reaction is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


